Appeal from a judgment of the Supreme Court at a Trial Term, entered December 11, 1979 in Madison County, which denied petitioner’s application in a proceeding pursuant to section 16-106 of the Election Law, to declare valid two uncanvassed affidavit emergency ballots cast in the Third Election District of the Town of Hamilton in the general election held November 6, 1979, for the office of Town Supervisor of the Town of Hamilton. Judgment affirmed, without costs. No opinion. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.